    Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.52 Filed 03/01/21 Page 1 of 61




                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN

DJT PROPERTIES, LLC, a Michigan limited
Liability company,
                                                            Case No. 1:21-cv-00182
         Plaintiff,
                                                            HON. JANET T. NEFF

v.

CITY OF ROCKFORD, a Michigan municipal
Corporation, the CITY OF ROCKFORD
PLANNING COMMISSION, and the CITY
OF ROCKFORD CITY COUNCIL,

        Defendants.
____________________________________________________________________
 Christian E. Meyer (P56037)                         Michael S. Bogren (P34855)
 Gaetan Gerville-Reache (P68718)                     Attorney for Defendants
 Lucy J. McManaman (P84720)                          PLUNKETT COONEY
 Attorneys for Plaintiff                             333 Bridge Street, NW, Suite 530
 WARNER NORCROSS & JUDD LLP                          Grand Rapids, Michigan 49504
 150 Ottawa Avenue NW                                (269) 226-8822
 Grand Rapids, Michigan 49503                        mbogren@plunkettcooney.com
 616-752-2000



                      ANSWER TO COMPLAINT, AFFIRMATIVE DEFENSES
                                  AND JURY DEMAND

         NOW COME defendants, CITY OF ROCKFORD, CITY OF ROCKFORD PLANNING

COMMISSION, and the CITY OF ROCKFORD CITY COUNCIL1, by and through their attorneys,

PLUNKETT COONEY, and for their Answer to Plaintiff’s Complaint, state:

                                             INTRODUCTION




1 Although the plaintiff has named three defendants – the City of Rockford, the City of Rockford Planning
Commission, and the City of Rockford City Council – only the City of Rockford is the true party in interest. The
City of Rockford Planning Commission and the City of Rockford City Council are not separate legal entities
capable of being sued. The Answer will therefore refer to the singular defendant City of Rockford.
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.53 Filed 03/01/21 Page 2 of 61




        ALLEGATION 1.        Defendants have singled out DJT Properties’ MIXED-USE
COMMERCIAL BUILDING AT 8 AST Bridge Street NE in downtown Rockford (the “Subject
Property”) with unlawfully discriminatory, unreasonable, and confiscatory zoning
restrictions. These restrictions (referred to as the “Promenade PUD” and further defined
below) have prevented DJT Properties from fully leasing the ground floor of the Subject
Property for years, despite the fact that numerous tenants—whose uses are allowed in the
ground floor of every other building in downtown Rockford outside of the Promenade PUD—
are interested in leasing ground floor space in the Subject Property.

       ANSWER 1.            The allegations contained in paragraph 1 are denied as

untrue.

       ALLEGATION 2.        DJT Properties submitted an application (“PUD Application”)
to expand the permitted uses allowed in the ground floor suites of the Subject Property to be
more consistent with the uses permitted as of right in every other property in downtown
Rockford outside of the Promenade PUD. The Planning Commission and City Council instead
approved an amendment to the Promenade PUD that still prohibited nearly every single new
use DJT Properties requested (“PUD Decision”).

       ANSWER 2.            The defendant objects to paragraph 2 as it is based on an

implicit misunderstanding of the status of the subject property. The City of Rockford,

as owner of the property, conveyed the property to Promenade of Rockford, LLC. The

conveyance included recorded deed restrictions on the use of the property. As part of

the transaction the City and Promenade of Rockford, LLC, entered into a Development

Agreement based on the recorded deed restrictions. The City incorporated the deed

restrictions and Development Agreement into a rezoning of the property from C-2 to

Planned Unit Development (PUD). The parties entered into a subsequent Amended

and Restated Development Agreement that currently governs the use of the property.

              Throughout the Complaint the plaintiff makes allegations regarding the

land use and zoning process, including references to actions taken by the Planning

Commission and the City Council and references to re-zoning requests. However, the

allegations ignore the fact that the use of the subject property is controlled by the



                                             2
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.54 Filed 03/01/21 Page 3 of 61




recorded deed restrictions and the Amended and Restated Development Agreement,

and unless the terms of that Agreement are revised, the normal zoning amendment

process has no applicability.

              With these objections stated, the defendant admits the plaintiff applied

to revise the recorded deed restrictions, the Amended and Restated Development

Agreement and to amend the PUD zoning designation to incorporate the requested

revisions. It is also admitted the Planning Commission recommended approval of

revisions to the Amended and Restated Development Agreement that expanded the

uses allowed on the property and the City Council approved the revisions. The

defendant is without knowledge or information sufficient to form a belief as to the

plaintiff’s subjective motivations for seeking the revisions.

       ALLEGATION 3.        The Planning Commission and City Council, in making this
decision, essentially ignored the standards in the Rockford Zoning Ordinance (“Zoning
Ordinance”) for approving such changes, and instead relied on their subjective preferences
to continue imposing the overly restrictive regulations, treating the Subject Property as if it
were privately owned or controlled by the City.

       ANSWER 3.             The allegations contained in paragraph 3 are denied as

untrue. In further answer the defendant states that due to the existence of the deed

restrictions and the Amended and Restated Development Agreement, the ordinary

terms and provisions of the Zoning Ordinance did not apply to the subject property in

the same manner it would apply to property that was not subject to those restrictions

and development agreement.

      ALLEGATION 4.        The Defendants’ official acts and the use restrictions they have
chosen to impose on the Subject Property violate the Zoning Ordinance, the Michigan Zoning
Enabling Act (“MZEA”), and the Michigan and United States Constitutions.




                                              3
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.55 Filed 03/01/21 Page 4 of 61




       ANSWER 4.            The allegations contained in paragraph 4 are denied as

untrue.


                          PARTIES, JURISDICTION, AND VENUE

       ALLEGATION 5.        DJT Properties is a Michigan limited liability company, with its
principal business address at 262 South Fremont Street, Rockford, Michigan 49341.

       ANSWER 5.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 5.

      ALLEGATION 6.        The City is a Michigan municipal corporation, with its principal
business address at 7 Monroe Street, P.O. Box 561, Rockford, Michigan 49341.

       ANSWER 6.            Admitted.

       ALLEGATION 7.        The City Council is the City’s legislative body.

       ANSWER 7.            It is admitted the City Council is the City’s legislative body.

It is denied as untrue the City Council is a separate legal entity capable of being sued.

       ALLEGATION 8.         The Planning Commission is the City Council’s advisory body for
land use decisions and is responsible for planning decisions.

       ANSWER 8.            It   is   admitted    the Planning      Commission provides

recommendations to the City Council on certain land use and zoning issues. The

Complaint does not identify what “planning decisions” the Planning Commission is

responsible for making, so the defendant is without knowledge or information

sufficient to form a belief as to the truth of that allegation. It is denied as untrue the

Planning Commission is a separate legal entity capable of being sued.

      ALLEGATION 9.         The Court has jurisdiction over this matter under the 1963
Michigan Constitution, Article VI, Section 13; MCL 600.751; and MCL 600.605.

       ANSWER 9.            The allegations contained in paragraph 9 are no longer

relevant.


                                              4
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.56 Filed 03/01/21 Page 5 of 61




       ALLEGATION 10.       The scope of this action includes both state and federal claims,
both of which this Court has jurisdiction to adjudicate.

       ANSWER 10.           It is admitted the Court has jurisdiction over the federal

claims asserted and has discretion to exercise supplemental jurisdiction over the

state law claims.

      ALLEGATION 11.        Venue is proper in this Court pursuant to MCL 600.1605 and
MCL 600.1615.

       ANSWER 11.           The allegations contained in paragraph 11 are no longer

relevant.

                                          FACTS

The Original Property, PUD Agreement, and Parking Arrangement

       ALLEGATION 12.        The property located at 8 and 10 East Bridge Street in
downtown Rockford is currently comprised of two connected mixed-use commercial
buildings (one of which is the Subject Property) and an adjacent parking lot (the “Original
Promenade Parcel”).

       ANSWER 12.           It is denied as untrue the property located at 8 and 10 East

Bridge Street includes the adjacent parking lot. The remaining allegations contained

in paragraph 12 are admitted.

     ALLEGATION 13.     In 1923, the City purchased the Original Promenade Parcel from
Consumers Power and undertook construction of a new water facility in 1925 and 1926.

       ANSWER 13.           Admitted.

       ALLEGATION 14.    In 1976, the City started considering utilizing wells for its water
source; and in 1999, the City replaced the water plant with wells located outside of
downtown Rockford.

       ANSWER 14.           Admitted.

        ALLEGATION 15.      Having no further use for the Original Promenade Parcel, the
City sold the Original Promenade Parcel to Promenade of Rockford, LLC (“Promenade LLC”)
in 2005. The purchase agreement stated in part that the Original Promenade Parcel must be
developed and used as specified in a development agreement between the City and


                                             5
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.57 Filed 03/01/21 Page 6 of 61




Promenade LLC. (The City is in possession of the purchase agreement and development
agreement.)

       ANSWER 15.            The defendant objects to the characterization that the City

“had no further use” for the property and denies that characterization as untrue. It is

admitted the City conveyed the property to Promenade of Rockford, LLC and that the

conveyance included recorded deed restrictions on the use of the property. As part of

the transaction the City and Promenade of Rockford, LLC entered into a Development

Agreement based on the recorded deed restrictions.

       ALLEGATION 16.     On April 11, 2005, the City Council passed Resolution 05-13 to
rezone the Original Promenade Parcel from C-2 (which is what the remainder of downtown
was and remains zoned) to PUD and impose use restrictions through a development
agreement executed on the same day (“Promenade PUD” and “PUD Agreement,”
respectively).

       ANSWER 16.            It is admitted the City incorporated use restrictions from

the recorded deed restrictions and Development Agreement into a rezoning of the

property from C-2 to Planned Unit Development (PUD) as part of the conveyance.

        ALLEGATION 17.        The Promenade PUD, through the PUD Agreement, narrowly
restricted the use of the Subject Property’s first floor to farm-to-fork “sit down” restaurants
and specialty retailers as follows:

   A. The Project may include a “sit down” restaurant that uses a wait staff, serves the
      majority of its meals for sit-down, on premises consumption, serves alcoholic
      beverages by the glass pursuant to the liquor license acquired by the Owner for this
      project, and prepares most menu items on-site and from “scratch” using fresh
      ingredients.

   B. The Project may include within the first floor specialty retailers. The retailers shall
      not be cut-rate or discount retailers. Moreover, the occupants shall not include the
      sale of candles or incense as a primary item for sale, shall not be a tobacco store, shall
      not provide tattoos, body or ear piercing or similar services, shall not provide video
      rentals or sales, shall not sell obscene or pornographic materials or any materials
      displaying pictorially or in any other manner any male or female genitalia or female
      breasts, shall not sell sexual devices or aids, shall not be primarily in the business [of]
      showing, renting, loaning or selling videos or DVD’s, shall not sell cold beer by the
      bottle, shall not sell liquor by the bottle (the sale of fine wines by the bottle is


                                               6
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.58 Filed 03/01/21 Page 7 of 61




      acceptable), shall not play music or have other sound at a volume such that it can be
      heard outside the store, shall not have flushing, oscillating, or twinkling lights visible
      outside the store, shall not be a convenience store or general grocery store, shall not
      primarily sell lingerie, and shall not contain the following uses: offices on the ground
      floor, dry cleaners, grocery store, pharmacy, banks, convenience store, beauty
      shop/spas, arcade, drive-in restaurant, rent to own, second hand stores, dollar stores,
      video rental, buffet style restaurants, adult book stores, taro card, medical, bead store,
      pet store, or fast food.

   C. The Project may within the first floor include specialty food retailers such as an
      upscale bakery, deli or coffee shop. By the way of example, Subway, Blimpies, and
      similar sandwich shops are not retailers meeting this definition and shall not be
      permitted to occupy the Project. No fast food restaurant meets this definition,
      including, without limitation, any Wendy’s, Arby’s, Burger King, McDonald’s, Hardees
      or similar mass-marketed chains and they shall not be permitted to occupy the
      Project. Dunkin Donuts and similar mass-marketed, limited focus bakery users shall
      not be permitted to occupy any part of the Project. The first floor may also include an
      ATM subject to Planning Commission approval.

   D. The second Floor of the Project may include any use allowed within the first floor and
      professional offices including, but not limited to, physicians, dentists, attorneys,
      accountants, stock-brokers and insurance sales. Banks, insurance claims offices,
      medical laboratories or phlebotomists, telephone sales firms and similar office uses
      shall not be permitted.

      ANSWER 17.            It is admitted paragraph 17 accurately quotes language

from the original Development Agreement. It is denied as untrue the Development

Agreement limited uses to “farm-to-fork” restaurants.


      ALLEGATION 18.       The stated goal of the PUD Agreement was “to assure that the
Property and the Project are used and occupied by businesses that are ‘destination’
businesses drawing upscale shoppers to the City’s downtown.”

      ANSWER 18.            Admitted.

      ALLEGATION 19.        A “destination” business is commonly understood to be one that
is marketed, branded, and advertised to attract customers to that location and does not
depend on passing foot traffic or heavy population to attract customers.

      ANSWER 19.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 19.



                                              7
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.59 Filed 03/01/21 Page 8 of 61




       ALLEGATION 20.        Within a year of the PUD Agreement being signed, Promenade
LLC constructed two 2-story, mixed-use commercial buildings together with related parking,
landscaping, and other site improvements.

       ANSWER 20.            It is admitted that in 2006 Promenade of Rockford, LLC

constructed two 2-story buildings on the property that were subject to the terms and

restrictions of the deed restrictions and Development Agreement.

       ALLEGATION 21.        The typical parking ratio for a suburban office, retail, and
restaurant building like the Subject Property is approximately one parking spot for 200 to
300 square feet of building area.

       ANSWER 21.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 21.

       ALLEGATION 22.        When the Subject Property was built, the dedicated parking lot
that was part of the Original Promenade Parcel was sized with a ratio of one parking spot to
290 square feet, within that typical suburban parking ratio.

       ANSWER 22.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 22.

       ALLEGATION 23.       As will become clear, the availability of an adequately-sized and
dedicated parking lot played a critical role in allowing the destination businesses to initially
succeed in the Original Promenade Parcel.

       ANSWER 23.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 23.


The Parcel Split and the City’s Acquisition of the Parking Lot for Public Parking

ALLEGATION 24.        In 2008, Promenade LLC ran into financial difficulties that forced a split

of the two Original Promenade Parcel buildings and the parking lot.


       ANSWER 24.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 24.



                                               8
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.60 Filed 03/01/21 Page 9 of 61




       ALLEGATION 25.        On August 11, 2008, both buildings and parking lot were split
into three separate parcels of land.

       ANSWER 25.             Admitted.

       ALLEGATION 26.         The parking lot was sold to the City by Promenade LLC.

       ANSWER 26.             The allegations contained in paragraph 26 are denied as

untrue. In further answer the defendant states the parking lot was conveyed – not sold

– to the City.

       ALLEGATION 27.      The 10 East Building Street parcel (“Nature View Building”)
was also sold and is now owned by Nature View Properties, LLC (“Nature View”), a Michigan
limited liability company.

       ANSWER 27.             Admitted.

       ALLEGATION 28.         Promenade LLC retained only the Subject Property.

       ANSWER 28.             Admitted.

       ALLEGATION 29.        After purchasing the Promenade parking lot for public use, the
City granted Nature View a right to purchase the parking lot in the event that the City (1)
received a written offer to purchase the parking lot which the City intended on accepting or
did accept, or (2) discontinued the use of the parking lot as a public parking lot. This basically
ensured that the owner of the Subject Property would most likely never be able to control
its own parking situation.

       ANSWER 29.             It is denied as untrue the City purchased the parking lot. It

is admitted that after the parking lot was conveyed to the City, the City granted Nature

View a right to purchase the parking lot in the event that the City (1) received a written

offer to purchase the parking lot which the City intended on accepting or did accept,

or (2) discontinued the use of the parking lot as a public parking lot. The defendant

denies the allegation that the owner of the subject property “would most likely never

be able to control its own parking situation,” as untrue.


DJT Properties Purchases the Subject Property


                                                9
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.61 Filed 03/01/21 Page 10 of 61




      ALLEGATION 30.      In 2010, Dan Trierweiler heard that a bank had taken
possession of the Subject Property from Promenade LLC and was foreclosing on the
property.

      ANSWER 30.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 30.

       ALLEGATION 31.      Mr. Trierweiler has always been invested in the wellbeing of his
hometown, Rockford. For instance, in the late 1990s when the Original Promenade Parcel
was still a water plant, he granted a $250,000 easement across his property, without
compensation, so that the City could run a water line for Rockford’s water system, and he
invested the seed money that helped open a family YMCA in Rockford.

      ANSWER 31.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 31.

       ALLEGATION 32.        As Mr. Trierweiler recently explained to the Planning
Commission and City Council, “[w]hen the Promenade was in foreclosure, it struck me that
such a beautiful building in our city, [should] not be owned by an out-of-town landlord. It
made sense to me that this was another investment that I could make that would help
Rockford grow.”

      ANSWER 32.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 32.

      ALLEGATION 33.      Mr. Trierweiler, through DJT Properties, purchased the Subject
Property on September 29, 2010.

      ANSWER 33.           Admitted.

      ALLEGATION 34.        Mr. Trierweiler knew there were use limitations on the Subject
Property, but he had worked harmoniously with the previous Rockford city manager,
Michael Young, in the past.

      ANSWER 34.           It is admitted Trierweiler – and by extension the plaintiff –

knew there were restrictions on the use of the subject property in place when he

purchased the property. The defendant objects to the allegation that Trierweiler had

worked harmoniously with the previous Rockford city manager, Michael Young, in the



                                            10
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.62 Filed 03/01/21 Page 11 of 61




past as irrelevant. In further answer, since the Complaint provides no factual basis for

the conclusory assertion that Trierweiler had worked harmoniously with Michael

Young in the past, the defendant is without knowledge or information sufficient to

form a belief as to the truth of that allegation.

       ALLEGATION 35.        Concurrently with the purchase, the City and DJT Properties
executed an Amended and Restated Development Agreement to amend the PUD Agreement.
As part of the purchase, the limited uses in the Promenade PUD were expanded slightly to
include specialty grocery stores on the first floor. (The City is in possession of the amended
and restated development agreement.)

       ANSWER 35.           Admitted.

       ALLEGATION 36.      Though Promenade LLC suffered financial difficulties, Reds on
the River (“Reds”) was making do in the ground floor space in the Subject Property when
Mr. Trierweiler purchased the Subject Property.

       ANSWER 36.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegation that Promenade LLC suffered

financial difficulties. To the extent the allegation that Reds on the River was “making

do [sic]” means that Reds was operating successfully, the allegation is admitted.

       ALLEGATION 37.       The lack of control over the now-public parking lot presented a

challenge for challenge for Reds, but Mr. Trierweiler anticipated the building at 12 East

Bridge Street (“Rockford Brewing Company Building”), across form the parking lot, would

become an office building which would allow agreeable parking usage in the now-public

parking lot.


       ANSWER 37.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 37.


Rockford Brewing Company Opens Its Doors in 2012, Further Cramping the Parking
Lot


                                             11
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.63 Filed 03/01/21 Page 12 of 61




       ALLEGATION 38.       For the two years immediately after Mr. Trierweiler purchased
the Subject Property, the now-public parking lot still served its purpose for the Promenade
PUD, including the Subject Property.

       ANSWER 38.            Admitted.

      ALLEGATION 39.     But in December of 2012, the Rockford Brewing Company (the
“Brewery”) opened its doors across the parking lot from the Promenade building in the
Rockford Brewing Company Building and rendered the parking situation intolerable.

       ANSWER 39.            It is admitted Rockford Brewing Company opened in 2012.

The defendant does not understand the allegation that the parking situation was

rendered “intolerable,” and is therefore without knowledge or information sufficient

to form a belief as to the truth of that allegation.

       ALLEGATION 40.      It is important to understand that the Promenade PUD parking
lot was never contemplated to be a high-volume lot.

       ANSWER 40.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 40.

       ALLEGATION 41.        The parking lot—with only 53 spaces—is shaped like a funnel
with no outlet. Patrons who venture to the back of the parking lot to find a likely nonexistent
parking spot find themselves trapped in a narrow corridor with very limited ability to turn
around. See attached Exhibit A (P6 is the Promenade PUD parking lot). This caused a
frequent gridlock that frustrated patrons of all the surrounding businesses.

       ANSWER 41.            The defendant objects to paragraph 41 as it does not

contain properly pled allegations of fact but contains improper subjective contentions

and opinions. The defendant is without knowledge or information sufficient to form a

belief as to the truth of the improper contentions and opinions contained in paragraph

41.

        ALLEGATION 42.      The parking lot was designed for patrons to pull in, find a spot,
park, and then re-orient their car to leave the parking lot when they leave the parking spot.
There is no thoroughfare wide enough to support cars circling the lot when they cannot find
a spot.


                                              12
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.64 Filed 03/01/21 Page 13 of 61




       ANSWER 42.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 42.

        ALLEGATION 43.       Reds complained to Mr. Trierweiler that customers were unable
to find parking in the adjacent parking lot due to the Brewery’s customers using the spots.
Reds was then forced to use valet parking to accommodate its diners. The valets had to take
the cars, turn them around, and go park them in a different, further city lot on the other side
of the White Pine Trail from the Promenade PUD (the “South Squires Public Parking Lot”).
See attached Exhibit A (P7 is the South Squires Public Parking Lot).

       ANSWER 43.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 43.

       ALLEGATION 44.       Working with the then City Manager Michael Young, Mr.
Trierweiler attempted to remedy the parking issues by negotiating a one-way path for
vehicle across the White Pine Trail. They devised a plan that would permit traffic to move
into the South Squires Public Parking Lot across the trail to get back to Bridge Street via
Squires Street or Towers Drive. See Exhibit A.

       ALLEGATION 44.        It is admitted Trierweiler contacted the State of Michigan to

seek permission for vehicular traffic to cross White Pine Trail. The defendant is

without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in paragraph 44.

       ALLEGATION 45.        City Manager Young informed Mr. Trierweiler that one member
of the Planning Commission, David Rasmussen, owned a business and/or commercial
buildings at 30 and 36 East Bridge, very close to the South Squires Public Parking Lot to
which the Promenade parking lot overflow would be connected. Mr. Young warned Mr.
Trierweiler that Mr. Rasmussen would be opposed to the Promenade PUD’s traffic crossing
of the White Pine Trail and use of that parking lot, and that he had other commissioners who
would support him no matter what.

       ANSWER 45.            The defendant objects to paragraph 45 as it is irrelevant.

The State of Michigan denied the request to allow vehicular traffic to cross White Pine

Trail; thus, the City of Rockford had no authority to permit vehicular traffic to cross

the trail. The defendant is without knowledge or information sufficient to form a belief



                                              13
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.65 Filed 03/01/21 Page 14 of 61




as to the truth of the allegations contained in paragraph 45 regarding statements

allegedly made by Mr. Young.

      ALLEGATION 46.      Mr. Rasmussen was one of the deciding votes in turning down
the request to create a passage across the White Pine Trail to alleviate some of the
Promenade PUD’s parking burdens.

       ANSWER 46.           The allegations contained in paragraph 46 are denied as

untrue as the City of Rockford had no authority to grant the request to allow vehicular

traffic to cross White Pine Trail.

      ALLEGATION 47.       At that point, the City was essentially asking DJT Properties to
make an impossible situation function.

       ANSWER 47.           The allegations contained in paragraph 47 are denied as

untrue.

      ALLEGATION 48.       Reds already had an established customer base when the
parking situation became inadequate for patrons, but not even Reds was able to sustain the
damage done in depriving it of a dedicated parking lot.

       ANSWER 48.           The allegations contained in paragraph 48 are denied as

untrue.

       ALLEGATION 49.        In 2016, Reds’ lease with DJT properties expired, and the
restaurant’s owners decided to relocate to a location with dedicated parking. In a public
statement to MiBiz, the COO of the owner restaurant group said the restaurant was “limited
by the current lease, parking area, and the constraints of the building.”

       ANSWER 49.           It is admitted Reds relocated. The defendant is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 49.

      ALLEGATION 50.           Mr. Trierweiler offered to reduce the rents and accommodate
Reds so it would continue renting the entirety of the ground floor space in the Subject
Property, but that still left the problem with the parking, which Mr. Trierweiler could not
remedy. Reds declined the offer.




                                            14
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.66 Filed 03/01/21 Page 15 of 61




       ANSWER 50.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 50.

       ALLEGATION 51.       Convenient parking is an essential part of an upscale shopping
or dining experience. In a survey of 6,000 drivers in the United States, a shocking 63%
reported they would avoid driving to a destination due to the challenge of finding parking,
“dramatically impacting local businesses and economic activity.”

       ANSWER 51.            The defendant objects to paragraph 51 as it does not

contain properly pled allegations of fact but contains improper subjective contentions

and opinions. The defendant is without knowledge or information sufficient to form a

belief as to the truth of the improper contentions and opinions contained in paragraph

51.

       ALLEGATION 52.      Far from the ratio of one parking space for every 200 to 300
square feet of building, the buildings surrounding the now-public parking lot in the
Promenade PUD create a ratio of one parking space to approximately 720 square feet of
building area.

       ANSWER 52.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 52.

       ALLEGATION 53.        A recent appraisal of the Subject Property (provided to the City’s
assessor) revealed that the lack of available on-site parking damaged the value of the Subject
Property.

       ANSWER 53.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 53.

       ALLEGATION 54.        With another restaurant now consuming parking spaces in the
evenings, backups in the parking lot frustrating patrons, and no ability for DJT Properties to
control the parking lot or create a new exit, the goal of using the Subject Property to attract
upscale diners to downtown Rockford was thwarted.

       ANSWER 54.            The allegations contained in paragraph 54 are denied as

untrue.




                                              15
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.67 Filed 03/01/21 Page 16 of 61




Another Prestigious Restaurant Tries to Use the Space and Quickly Fails

       ALLEGATION 55.        After an arduous search for a new tenant, the Ben Muller Realty
Company (“Muller Realty”) finally convinced the Essence Restaurant Group (“Essence”) to
come in and sign a 10-year lease. Essence is an extremely successful restaurant group that
has served the Grand Rapids Metro area with restaurants such as Bistro Bella Vita, Grove,
and The Green Well. The only condition was that Mr. Trierweiler make renovations to the
space to better suit Essence’s needs.

       ANSWER 55.           It is admitted the Essence Group became a tenant at the

subject property. The defendant is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 55.

       ALLEGATION 56.        Importantly, the space also needed to be downsized because
Essence and Mr. Trierweiler, who has been operating restaurants since 1967, recognized
that the space was too large for the amount of parking available at the dinner hour.

       ANSWER 56.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 56.

      ALLEGATION 57.       Mr. Trierweiler obliged in the hope that this would become The
Green Well’s second successful location in the Grand Rapids area.

       ANSWER 57.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 57.

       ALLEGATION 58.         He expended over $260,000 renovating the restaurant space.
The space was split into a large restaurant space (the “Green Well Space”) and two, smaller
tenant spaces on either side of the restaurant space. The space south of the restaurant (the
“Small Tenant Space”) is unoccupied, and the space north of the restaurant (the “Flavors
Space”) is occupied by Flavors on the Promenade, an ice cream shop.

       ANSWER 58.           It is admitted Flavors on the Promenade occupies space

north of the restaurant space. The defendant is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 58.

        ALLEGATION 59.     After The Green Well opened in April of 2017, Essence listened
to the feedback from Rockford patrons and decided to pivot to a more family-friendly option.


                                            16
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.68 Filed 03/01/21 Page 17 of 61




The re-branded restaurant, the Rockford Riverside Grille, opened its doors in March of 2018.
It was specifically designed for and targeted the downtown Rockford patrons.

        ANSWER 59.          It is admitted Rockford Riverside Grille replaced The Green

Wall. The defendant is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in paragraph 59.

        ALLEGATION 60.      The Rockford Riverside Grill closed its doors in September
2018.

        ANSWER 60.          Admitted.

       ALLEGATION 61.       Essence attempted to transition and utilize the space for events
and banquets, making the best of a beautiful, large space situated right on the Rogue River
with an enchanting outdoor area. But it did not meet the restrictive provisions of the
Promenade PUD, and the City refused to be flexible, so Essence was blocked from utilizing
the space as an event or banquet space.

        ANSWER 61.          It is denied as untrue the City “refused to be flexible” on the

use of the space; no request was made to the City to allow the space to be used for

events or banquets.

       ALLEGATION 62.       As a result, The Green Well Space has been vacant since it closed
in 2018.

        ANSWER 62.          It is admitted the restaurant is vacant. It is denied as untrue

the vacancy is the result of the City’s alleged lack of flexibility as no request was made

to the City to allow the space to be used for events or banquets.

       ALLEGATION 63.     The Small Tenant Space has remained vacant since it was
created in 2016 to accommodate The Green Well’s space needs.

        ANSWER 63.          The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 63.

       ALLEGATION 64.      The closing of the Rockford Riverside Grille, and inability to
lease the Small Tenant Space, showed that the Promenade PUD was no longer viable.




                                            17
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.69 Filed 03/01/21 Page 18 of 61




       ANSWER 64.            The allegations contained in paragraph 64 are denied as

untrue.

       ALLEGATION 65.       The Green Well Space had been filled by exactly what the PUD
Agreement had envisioned, an upscale restaurant run by a prestigious restaurant group.
This was the ultimate measure of how well the space would attract upscale patrons. The
restaurant even pivoted to try to meet the needs of Rockford residents.

       ANSWER 65.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 65.

      ALLEGATION 66.     But ultimately, not even a restaurant curated to serve
Rockford’s downtown patrons could survive in the space.

       ANSWER 66.            The allegations contained in paragraph 66 are denied as

untrue.


The Property Sits Vacant, Despite Efforts of Two Prestigious Real Estate Firms

       ALLEGATION 67.        The two vacant spaces in the Subject Property now sit empty,
despite being marketed by two large, well-respected real estate agencies: Colliers
International (“Colliers”) and Muller Realty.

       ANSWER 67.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 67.

       ALLEGATION 68.       Essence hired Colliers to re-let its space after the City refused to
allow the Green Well Space to be used as a banquet hall. Muller Realty has been the dedicated
agent of the Subject Property since Mr. Trierweiler bought the Subject Property in 2010.

       ANSWER 68.            It is denied as untrue the City refused to allow the space to

be used as a banquet hall. The defendant is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 68.

       ALLEGATION 69.    Now, Muller Realty is the only agent leasing the space, as
Essence’s lease with DJT Properties has been terminated pursuant to the terms of a
settlement agreement.


                                              18
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.70 Filed 03/01/21 Page 19 of 61




       ANSWER 69.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 69.

       ALLEGATION 70.          Elliot Muller, one of the listing agents, explained that there has
been a lot of interest in the space. However, the Promenade PUD limitations prevent people
from being able to lease either of the spaces. The restrictions force tenants to look for other
spaces in downtown Rockford.

       ANSWER 70.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations regarding Elliot Muller’s

subjective beliefs or statements. The substance of the statements and opinions

attributed to Elliot Muller are denied as untrue.

       ALLEGATION 71.          Efforts to lease the space to tenants that would fit the uses
included not only listed the property as usual, but also posting signs in windows, posting
sings(sic.) in yards, listing on LoopNet, and communicating directly with the West Michigan
brokerage community.

       ANSWER 71.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 71.

       ALLEGATION 72.        Additionally, Muller Realty has directly marketed to 88
restaurants, 49 retailers, and 42 boutiques. In 2020, Muller Realty showed the property 20
times. That resulted in three offers to lease the space, none of which could be accepted by
DJT Properties because the business did not fit the narrow use restrictions of the Promenade
PUD.

       ANSWER 72.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 72.


The Layout of the Property Impedes Its Use for Retail

        ALLEGATION 73.       The problem with leasing the property for the narrow set of
uses allowed under the restrictive Promenade PUD is not just limited to the lack of adequate
parking for upscale restaurant use but also the unsuitability of the building’s location and
orientation for the only other option made available under the Promenade PUD—specialty
retail or specialty grocery.



                                               19
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.71 Filed 03/01/21 Page 20 of 61




       ANSWER 73.            The allegations contained in paragraph 73 are denied as

untrue.

       ALLEGATION 74.         Currently, the Subject Property has three suites on the first floor
and 15 suites on the second floor. On the first floor there is the approximately 1,338-square-
foot Small Tenant Space that is currently vacant, the approximately 5,500-square-foot Green
Well Space that used to house the restaurants, and the Flavors Space. On the second floor,
there are fifteen spaces: ten executive offices and five larger office spaces. Four of the spaces
on the second floor are currently unoccupied.

       ANSWER 74.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 74.

       ALLEGATION 75.      The suites on both floors boast views of the Rogue River and
some of the Rockford Dam, and the Green Well Space was recently renovated, making the
Subject Property an extremely desirable piece of real estate.

       ANSWER 75.            It is admitted the property is an extremely desirable piece

of real estate. The defendant is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in paragraph 75.

      ALLEGATION 76.      But despite the attractive qualities of the building, the
Promenade PUD has clear and recognized shortcomings that inhibit the leasing of the Subject
Property for retail.

       ANSWER 76.            The defendant objects to paragraph 76 on the basis of

relevance as the plaintiff was aware of the restrictions on the use of the property when

it was purchased. In further answer, the defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 76.

       ALLEGATION 77.        In terms of location, the Promenade is detached from the heart
of downtown, and lacks the cohesiveness and walkable character of the downtown Rockford
shopping district. The random development pattern and numerous curb cuts, including a
gas station, on East Bridge Street make this location unconducive to window shopping.




                                               20
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.72 Filed 03/01/21 Page 21 of 61




       ANSWER 77.           The allegations contained in paragraph 77 are denied as

unture.

       ALLEGATION 78.       In terms of orientation, the Promenade building is a long
rectangular shape, with a perpendicular orientation to Bridge Street. Only a small portion of
the building (the portion occupied Flavors) actually faces Bridge Street. The Subject
Property lacks the drive-by visibility sought after for retail use.

       ANSWER 78.           It is admitted that in terms of orientation, the Promenade

building is a long rectangular shape, with a perpendicular orientation to Bridge Street.

The remaining allegations contained in paragraph 78 are denied as untrue.

       ALLEGATION 79.       The front of the Rockford Brewing Company Building sits only
14 feet from the sidewalk; the Promenade building sits around 38 feet from the sidewalk,
and thus, when viewed from much of the remainder of downtown by window shoppers or
walkers, sits behind the Rockford Brewing Company Building, hidden from view.

       ANSWER 79.           It is admitted, upon information and belief, that the front of

the Rockford Brewing Company Building is approximately 14 feet from the sidewalk

and that the front of the Promenade building is approximately 38 feet from the

sidewalk. The remaining allegations contained in paragraph 79 are denied as untrue.


DJT Properties Seeks to Expand the Permitted Uses in the PUD Agreement

       ALLEGATION 80.       The Promenade PUD is the only PUD in downtown Rockford.
Every property owner within downtown, except for those in the Promenade PUD (i.e., the
Subject Property and the Nature View Property), has the right to use their property for a
broad range of uses, including office, medical office, salon, and other personal services by
right. No land use approval processes are required.

       ANSWER 80.           It is admitted the only parcel zoned PUD in the downtown

district is the Promenade property. In further answer the defendant states that the

Amended and Restated Development Agreement is the only such agreement in place

on property in the downtown district. The remaining allegations contained in

paragraph 80 are denied as untrue.


                                             21
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.73 Filed 03/01/21 Page 22 of 61




       ALLEGATION 81.       The march of time has demonstrated that the type and nature of
the uses listed in the Promenade PUD have failed to be successful.

       ANSWER 81.           The defendant does not understand the phrase “The march

of time.” However, it is denied as untrue that the restrictions contained in the

recorded deed restrictions and the Amended and Restated Development Agreement

will result in the lack of success of the uses allowed under the deed restrictions and

Amended and Restated Development Agreement.

       ALLEGATION 82.       Because the current permitted uses in the Promenade were not
functioning for the Subject Property, DJT Properties attempted to work with the City by
applying for rezoning to permit additional uses.

       ANSWER 82.           The allegations contained in paragraph 82 are denied as

untrue.

        ALLEGATION 83.           The expanded uses would have still permitted the City to
exercise significant regulatory control over the Subject property while giving DJT Properties
the flexibility to actually fill the spaces.

       ANSWER 83.           The allegations contained in paragraph 83 are denied as

untrue.

       ALLEGATION 84.       Nature View supported the approval of DJT Property’s
application due to Dan Trierweiler’s dedication to the Rockford community.

       ANSWER 84.           Admitted.

       ALLEGATION 85.       DJT Properties hired Suzanne Schulz of Progress AE to assist
with compiling the application.

       ANSWER 85.           Admitted.

      ALLEGATION 86.        Ms. Schulz served as Grand Rapids’ Managing Director of Design
and Development and Director of Planning for nearly 20 years. She specializes in urban
planning, transportation planning, and policy development.

       ANSWER 86.           Admitted.




                                             22
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.74 Filed 03/01/21 Page 23 of 61




       ALLEGATION 87.       With her assistance, DJT Properties prepared an application for
extended uses that would maintain the continuity and charm of Rockford’s downtown area
while still permitting economic viability in the Promenade.

       ANSWER 87.           It is admitted that plaintiff prepared an application to

revise and expand the uses allowed in the recorded deed restrictions and the

Amended and Restated Development Agreement. The implication that the property is

not economically viable is denied as untrue.

       ALLEGATION 88.        Recognizing the City’s attachment to the original PUD
Agreement, DJT Properties agreed to retain the original use restrictions on the Flavors Space,
in order to “insure that the continuity of the desired retail and restaurant uses originally
envisioned for the site are preserved and that an active street edge is maintained.”

       ANSWER 88.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 88.

      ALLEGATION 89.    The uses requested by DJT Properties in its application
(“Expanded Permitted Uses”) were:

   A. National “fast casual” restaurants (e.g., Panera) in the Green Wall Space and the Small
      Tenant Space;

   B. Specialty food retailer that may sell beer and spirits (in addition to wine) subject to
      Special Land Use (“SLU”) approval, in the Green Well Space and the Small Tenant
      Space;

   C. General retail uses, excluding dollar stores, in the Green Well Space and the Small
      Tenant Space;

   D. Art gallery and assembly/collaborative space, subject to SLU approval, in the Green
      Well Space and the Small Tenant Space;

   E. Business office-service uses such as real estate, financial serices and brokerage in the
      Green Well Space and the Small Tenant Space; and

   F. Residential on the second floor.

       ANSWER 89.           Admitted.


      ALLEGATION 90.        On November 21, 2019, Ms. Schulz gave a carefully planned
presentation to the Planning Commission.


                                             23
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.75 Filed 03/01/21 Page 24 of 61




       ANSWER 90.           It is admitted Ms. Schulz gave a presentation to the Planning

Commission on November 21, 2019. The defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegation that the

presentation was carefully planned.

       ALLEGATION 91.         After Ms. Schultz presenting her thoughts on the best uses for
the Promenade, Commissioner Lisa Chamberlain asked her, “what gives you the right to come
here from the big city and tell us small town people how to run our business?”

       ANSWER 91.           The allegations contained in paragraph 91 ae denied as

untrue.

        ALLEGATION 92.         A major point of contention with the Planning Commission was
office space on the first floor.

       ANSWER 92.           Admitted.

       ALLEGATION 93.         The Master Plan of Rockford States the following vision for the
central business district of Rockford:

              With respect to land uses, downtown is envisioned to be a retail
              center. Some office uses may be appropriate but can have a
              negative impact by taking prime, street-level, retail space in
              highly visible locations. It is strongly recommended that efforts
              be made to retain street-level space for retail and similar uses,
              while encouraging the use of upper stories of downtown
              buildings as either residential or office. This may require the
              modification of some existing codes to permit the needed
              renovations to occur in a cost effective manner.

       ANSWER 93.           The defendant objects to paragraph 93 on the basis of

relevance as the Master Plan has no application to the subject property due to the

existence of the recorded deed restrictions and the Amended and Restated

Development Agreement. Without waiving this objection, the defendant admits

paragraph 93 accurately quotes from a portion of the Master Plan.




                                             24
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.76 Filed 03/01/21 Page 25 of 61




        ALLEGATION 94.     The current Master Plan of Rockford clearly permits some office
use in downtown, and the Promenade is actually the best place to permit office space because
the Master Plan is concerned with office space taking “highly visible” locations from retail,
and as described above only the Flavors Space is “highly visible.”

       ANSWER 94.           The defendant objects to paragraph 93 on the basis of

relevance as the Master Plan has no application to the subject property due to the

existence of the recorded deed restrictions and the Amended and Restated

Development Agreement. Without waiving this objection, the allegations contained in

paragraph 94 are denied as untrue.

     ALLEGATION 95.        In fact, office use is permitted as of right in the entirety of
downtown in areas that are exceedingly more visible than the Promenade.

       ANSWER 95.           It is admitted that office use is permitted as a matter of right

in property in the C-2 zoning district.

      ALLEGATION 96.        The City employed Paul LeBlanc of PLB Planning Group, a
Michigan limited liability company in Ada, Michigan, to be the consulting planner in
considering DJT Properties’ request for the Extended Permitted Uses.

       ANSWER 96.           Admitted.

       ALLEGATION 97.       Mr. LeBlanc prepared a memorandum for the City Planning
Commission in which he explained that the Promenade, despite being a beautiful building,
suffers from the location and orientation issues described, which inhibit easy retail use.

       ANSWER 97.           It is admitted Mr. LeBlanc prepared a memorandum. The

defendant is without knowledge or information sufficient to form a belief as to the

truth of the plaintiff’s characterizations of Mr. LeBlanc’s memo.

      ALLEGATION 98.       Of the three uses permitted on the first floor under the PUD
Agreement, two of them are retail shops.

       ANSWER 98.           Admitted.

       ALLEGATION 99.       The City’s consultant also stated to the Rockford Planning
Commission on August 27, 2020, that the lack of visibility “rules out retail” in the empty
spaces in the Subject Property.


                                             25
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.77 Filed 03/01/21 Page 26 of 61




       ANSWER 99.            The defendant is without knowledge or information

sufficient to form a belief as to the truth of the plaintiff’s characterizations of Mr.

LeBlanc’s memo.

       ALLEGATION 100.       He goes on to say that even if the space was able to attract retail,
“it won’t last for long.”

       ANSWER 100.           The defendant is without knowledge or information

sufficient to form a belief as to the truth of the plaintiff’s characterizations of Mr.

LeBlanc’s memo.

      ALLEGATION 101. It is undisputed that the Promenade is detached from the central
business district of Rockford and is obscured from view due to its layout.

       ANSWER 101.           The allegations contained in paragraph 101 are denied as

untrue.

       ALLEGATION 102.       As the City’s own consultant, Mr. LeBlanc, stated:

              Despite its physical presence within downtown, the Promenade
              suffers from being disconnected from the heart of downtown
              activity (stores, foot traffic, riverfront park, etc.) and a suburban
              style strip center design orientated perpendicular to the
              adjacent street. It is the perpendicular orientation of the
              building, in particular, that inhibits its suitability for many uses.
              Retail needs visibility in order to draw customers in, or there
              needs to be a strong attraction to lure customers to cross Bridge
              Street or motivate them to drive to a particular business.

       ANSWER 102.           The defendant admits paragraph 102 accurately quotes a

portion of Mr. LeBlanc’s memo.

      ALLEGATION 103. Mr. LeBlanc, as the City’s planning consultant, recommended
ground floor uses that included an art gallery or similar exhibit space, hair and nail salons,
and medical offices. Ms. Schulz agreed with Mr. LeBlanc on everything he recommended.

       ANSWER 103.           The allegations contained in paragraph 103 are denied as

untrue. Mr. LeBlanc explicitly stated he was not making any recommendations.


                                               26
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.78 Filed 03/01/21 Page 27 of 61




       ALLEGATION 104. Despite the recommendations, the leasing history, and the
continuing vacancy of the Subject Property, the Planning Commission only allowed two new
uses: (1) specialty food retailers (which were previously only allowed to sell wine) were
now also permitted to sell beer and spirits if the City granted special land use approval, and
(2) DJT properties could now lease the second floor for residential use. The Planning
Commission did not allow any of the other first floor uses.

       ANSWER 104.          It is denied as untrue that Mr. LeBlanc made any

recommendations. It is further denied as untrue the Planning Commission made any

decision, as it had no authority to do so. It is admitted the Planning Commission

recommended to the City Council that the recorded deed restrictions and the

Amended and Restated Development Agreement be revised to allow two new uses:

(1) specialty food retailers if the City granted special land use approval, and (2)

residential use on the second floor.


The Planning Commission Allows Rasmussen to Participate Despite His Conflict of
Interest

       ALLEGATION 105. In addition to demonstrating unwillingness to heed the advice
of the retained city planner consultants, the City Planning Commission failed to give DJT
Properties’ PUD Application fair consideration.

       ANSWER 105.          The allegations contained in paragraph 105 are denied as

untrue.

       ALLEGATION 106. Dave Rasmussen, the same city commissioner who was involved
with denying Mr. Trierweiler’s application for the easement over the White Pine Trial, was
very involved in the consideration of the PUD Application.

       ANSWER 106.          It is denied as untrue the Planning Commission denied an

application for an easement over White Pine Trail. The State of Michigan denied the

request to allow vehicular travel across White Pine Trail. It is admitted that Mr.

Rasmussen participated in the Planning Commission’s consideration of plaintiff’s




                                             27
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.79 Filed 03/01/21 Page 28 of 61




request to revise the recorded deed restrictions and the Amended and Restated

Development Agreement as a member of the Planning Commission.

       ALLEGATION 107. Not only does Mr. Rasmussen own commercial buildings at 30
and 36 East Bridge Street with tenants who use the public parking lots in the vicinity of their
customers, but also Mr. Rasmussen’s wife is one of those business tenants and would likely
be directly affected by the competition for parking.

        ANSWER 107.          It is admitted Mr. Rasmussen owns commercial buildings

on East Bridge Street. The remaining allegations contained in paragraph 107 are

denied as untrue.

       ALLEGATION 108. Commissioner Jim Scales, on the other hand, recused himself
from considering this application due to his representation of Trendwell, which is the main
tenant of Nature View.

        ANSWER 108.          It is admitted that Mr. Scales recused himself because he is

legal counsel for Trendwell.

        ALLEGATION 109.      This should have been Mr. Rasmussen’s cue to recuse himself as
well.

        ANSWER 109.          The allegations contained in paragraph 109 are denied as

untrue. It Is further denied as untrue that Mr. Rasmussen had a conflict of interest or

had any reason to disqualify himself.

       ALLEGATION 110. But Mr. Rasmussen opted instead to be an extremely vocal and
involved in the consideration process, openly opposing the first-floor-office-space use for
the Promenade because of parking.

        ANSWER 110.          It is admitted that Mr. Rasmussen ultimately voted to

recommend less than all of the revisions to the recorded deed restrictions and the

Amended and Restated Development Agreement sought by plaintiff to the City

Council, as did all other voting members of the Planning Commission. The remaining

allegations contained in paragraph 110 are denied as untrue.



                                              28
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.80 Filed 03/01/21 Page 29 of 61




       ALLEGATION 111. At a Planning Commission subcommittee meeting on December
10, 2019, in the presence of City Manager Thad Beard, Mr. Rasmussen asked Mr. Trierweiler
how many employees he envisioned working in the Promenade if it was approved for office
space use.

       ANSWER 111.          The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 111.

        ALLEGATION 112. Mr. Trierweiler estimated the number of employees to be a
couple dozen. Mr. Rasmussen then asked Mr. Trierweiler where those employees would
park, and Mr. Trierweiler responded across the South Squires Public Parking Lot due to
restricted parking at the Promenade.

       ANSWER 112.          The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 112.

       ALLEGATION 113. Mr. Rasmussen explained that the city lot to which Mr.
Trierweiler was referring was the parking lot for his customers. Mr. Rasmussen concluded
that he would be unable to support the office request due to the potential for shared parking.

       ANSWER 113.          The allegations contained in paragraph 113 are denied as

untrue.

      ALLEGATION 114. City Manager Thad Beard was sitting across the table from Mr.
Rasmussen when he made these statements but never offered any comment on this
reasoning.

       ANSWER 114.          Since it is denied as untrue that Mr. Rasmussen made the

statements attributed to him, the allegations contained in paragraph 114 are denied

as untrue.

      ALLEGATION 115. It is objectively clear that Mr. Rasmussen would be affected by
expanding the uses of the PUD Agreement, as it may detract tenants from the buildings he
owns.

       ANSWER 115.          The allegations contained in paragraph 115 are denied as

untrue.

      ALLEGATION 116. For this reason, Mr. Rasmussen should have recused himself
from any and all involvement with the PUD Application.


                                             29
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.81 Filed 03/01/21 Page 30 of 61




      ANSWER 116.          The allegations contained in paragraph 116 are denied as

untrue.

      ALLEGATION 117. It is also clear that other commissioners on the Planning
Commission and the City Council were unwilling to check this conflict of interest as Mr.
Rasmussen actively participated in all Planning Commission and City Council discussions of
DJT Properties’ PUD Application.

      ANSWER 117.          Since there was no conflict of interest, the allegations

contained in paragraph 117 are denied as untrue.


The Planning Commission and City Council Grant Rezoning that Effectively Prohibits
the Bulk of the Expanded Permitted Uses Requested in the Application, without Giving
Any Official Reason for the Restrictions

       ALLEGATION 118. The Planning Commission members engaged in no discussion
about whether the Expanded Permitted Uses met the Zoning Ordinance standards for PUD
rezoning.

      ANSWER 118.          The allegations contained in paragraph 118 are denied as

untrue. In further answer, the defendant states that the PUD standards in the Zoning

Ordinance are irrelevant to the plaintiff’s application to revise the recorded deed

restrictions and the Revised and Restated Development Agreement as the Zoning

Ordinance did not apply to the subject property in the same manner it would apply to

property that was not subject to those restrictions and development agreement.

       ALLEGATION 119. Instead, their discussion centered on how they could maintain
control of which specific tenants were allowed to use the property.

      ANSWER 119.          Since the plaintiff does not define what is meant by the

discussion being “centered” on maintaining control of specific tenants, the defendant

is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 119.



                                           30
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.82 Filed 03/01/21 Page 31 of 61




       ALLEGATION 120. Several Planning Commission members revealed their desire to
vet each and every proposed lessee.

      ANSWER 120.          The allegations contained in paragraph 120 are denied as

untrue.

       ALLEGATION 121. The Planning Commission’s discussion also revealed a
preference among some Planning Commission members that the space serve as a restaurant
and that the space remain vacant until such a tenant could be found; they were concerned
that approving business or medical office use would, as a practical matter, foreclose their
dream that the space reopen as a restaurant.

      ANSWER 121.          The defendant objects to the use of the term “dream” and

denies as untrue that phrase was used. It is admitted there was a preference expressed

to leave the recorded deed restrictions in place.

       ALLEGATION 122. At no point, however, did the Planning Commission evaluate
whether the Expanded Permitted Uses met the standards for PUDs in the Zoning Ordinance
or explain why they proposed rezoning that prohibited the bulk of the Expanded Permitted
Uses.

      ANSWER 122.          The allegations contained in paragraph 122 are denied as

untrue. In further answer, the defendant states that the PUD standards in the Zoning

Ordinance are irrelevant to the plaintiff’s application to revise the recorded deed

restrictions and the Amended and Restated Development Agreement as the Zoning

Ordinance did not apply to the subject property in the same manner it would apply to

property that was not subject to those restrictions and development agreement.

       ALLEGATION 123. Once the Planning Commission made its decision on the PUD
Application, it sent its proposed resolution for rezoning to the City Council for approval.

      ANSWER 123.          It is denied as untrue the Planning Commission made a

decision on the plaintiff’s request to revise the recorded deed restrictions and the

Amended and Restated Development Agreement; the Planning Commission made a

recommendation to the City Council. It is admitted the Planning Commission


                                            31
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.83 Filed 03/01/21 Page 32 of 61




recommended to the City Council that the recorded deed restrictions and the

Amended and Restated Development Agreement be revised to include two additional

uses.

       ALLEGATION 124. The City Council followed the Planning Commission’s
recommendations and approved the rezoning that prohibited the bulk of the Expanded
Permitted Uses, again, without any official explanation or reasons for the prohibitions on
those Expanded Permitted Uses under the applicable standards in the Zoning Ordinance.

        ANSWER 124.        The allegations contained in paragraph 124 are denied as

untrue. In further answer, the defendant states that the PUD standards in the Zoning

Ordinance are irrelevant to the plaintiff’s application to revise the recorded deed

restrictions and the Amended and Restated Development Agreement as the Zoning

Ordinance did not apply to the subject property in the same manner it would apply to

property that was not subject to those restrictions and development agreement. In

further answer the defendant admits that the City Council voted to add two uses to the

recorded deed restrictions and the Amended and Restated Development Agreement.

       ALLEGATION 125. City Council Resolution 20-34 (“Resolution”) stated that the
Additional Permitted Uses conform with the Rockford Zoning Ordinance, but gave no
explanation as to why the rezoning did not also permit the Expanded Permitted Uses.

        ANSWER 125.        It is admitted Resolution 20-34 stated the Additional

Permitted Uses conform with the Zoning Ordinance. The remaining allegations

contained in paragraph 125 are denied as untrue.


The City Charted DJT Properties Nearly $11,000 for Legal Advice to Interpret Its Own
Zoning Ordinance and Consultant Report It Rejected

       ALLEGATION 126. After approving rezoning for the Subject Property that still
largely prohibits the Expanded Permitted Uses DJT Properties had requested, the City sent
DJT properties bills for its legal fees and planning-consultant fees.




                                           32
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.84 Filed 03/01/21 Page 33 of 61




      ANSWER 126.         It is admitted the City sent plaintiff invoices for its legal fees

and consultant fees.

       ALLEGATION 127. The legal fees amounted to $10,896.50 and the planning-
consultant fees amounted to $2,700.

      ANSWER 127.         Admitted.

      ALLEGATION 128. The fees are largely unrelated to actually reviewing and
considering DJT Properties’ proposal under existing law.

      ANSWER 128.         The allegations contained in paragraph 128 are denied as

untrue.

      ALLEGATION 129. DJT Properties was charged for the work of legal counsel in
addressing issues such as preparing the City Council’s Resolution and advising the City
Manager on how to run meetings.

      ANSWER 129.         It is admitted the legal bills included preparation of the City

Council Resolution. The remaining allegations contained in paragraph 129 are denied

as untrue.

      ALLEGATION 130. The planning consultant’s fees were for the preparation of a
memo that, based on applicable law, recommended that the Planning Commission approve
a number of DJT Properties’ proposed Expanded Permitted Uses.

      ANSWER 130.         Since   Mr.    LeBlanc’s     memo      did   not    make     any

recommendations, the allegations contained in paragraph 130 are denied as untrue.

       ALLEGATION 131. However, the Planning Commission declined to follow those
recommendations on no basis other than their own unsupported, subjective preferences
divorced from the applicable standards in the Zoning Ordinance.

      ANSWER 131.         Since   Mr.    LeBlanc’s     memo      did   not    make     any

recommendations, the allegations contained in paragraph 131 are denied as untrue.

       ALLEGATION 132. DJT Properties paid the fees under protest and with the full
reservation of rights to seek repayment.

      ANSWER 132.         Admitted.


                                          33
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.85 Filed 03/01/21 Page 34 of 61




                                   COUNT I
                 VIOLATION OF THE ROCKFORD ZONING ORDINANCE
                             (WRIT OF MANDAMUS)

      ALLEGATION 133. DJT Properties incorporates and realleges the proceeding
paragraphs as if fully restated herein.

       ANSWER 133.          The defendant incorporates by reference paragraphs 1

through 132 of its Answer.

        ALLEGATION 134. The City of Rockford Zoning Ordinance, Section 13.11, identifies
specific criteria for approval of a planned unit development and states that the PUD “shall”
be approved if those criteria are met.

       ANSWER 134.          Since Section 13.11 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 134 are denied as

untrue.

       ALLEGATION 135. The Planning Commission, in making its recommendation, was
required to review the PUD request “based on the conformance with the standards of Section
13.11” and make a recommendation to the City Council.

       ANSWER 135.          Since Section 13.11 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 135 are denied as

untrue.

       ALLEGATION 136. The Planning Commission’s recommendation to the Council
shall include “the reasons for such recommendation, specifically citing appropriate


                                            34
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.86 Filed 03/01/21 Page 35 of 61




standards and sections of the [Zoning] Ordinance and identifying those specific conditions,
if any, it considers necessary.” Zoning Ordinance § 13.7.

      ANSWER 136.           Since Section 13.7 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 136 are denied as

untrue.

      ALLEGATION 137. The City Council, in reviewing the recommendation of the
Planning Commission, “shall make its findings based on the standards of Section 13.11.”

      ANSWER 137.           Since Section 13.11 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 137 are denied as

untrue.

      ALLEGATION 138. The PUD Application is processed as an original PUD request
under the Zoning Ordinance because it is a major change to the existing zoning of the
Property. Zoning Ordinance § 13.13.

      ANSWER 138.           Since Section 13.13 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 138 are denied as

untrue.



                                            35
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.87 Filed 03/01/21 Page 36 of 61




        ALLEGATION 139. Since it must be reviewed as an original PUD rezoning request,
the Planning Commission and City Council were required to review the PUD Application
based on the standards set out in the City’s Zoning Ordinance and make findings on each
criterion in Zoning Ordinance § 13.11.

      ANSWER 139.          Since Section 13.11 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 139 are denied as

untrue.

       ALLEGATION 140. The Planning Commission and the City Council did not evaluate
DJT Properties’ request under the mandatory standards in the Zoning Ordinance and failed
to make any findings as to how the PUD Application did or did not comply with the standards
set out in the Zoning Ordinance.

      ANSWER 140.          The allegations contained in paragraph 140 are denied as

untrue. In further answer, the Chapter 13 of the Zoning Ordinance does not apply to

the plaintiff’s request to revise the recorded deed restrictions and the Amended and

Restated Development Agreement in the same manner it would apply to property that

was not subject to those restrictions and development agreement.

       ALLEGATION 141. A writ of mandamus is appropriate when (1) the plaintiff has a
clear legal right to the performance of the specific act sought to be compelled, (2) the
defendant has a clear legal duty to act in the manner requested, and (3) the act to be
compelled is ministerial.

      ANSWER 141.          The allegations contained in paragraph 141 are denied as

untrue.

       ALLEGATION 142. Under the Zoning Ordinance, the Planning Commission and the
City Council had a clear legal duty to apply the standards for approval of a PUD to the PUD
Application and to make findings of fact based on those standards.




                                            36
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.88 Filed 03/01/21 Page 37 of 61




      ANSWER 142.          The allegations contained in paragraph 142 are denied as

untrue.

       ALLEGATION 143. DJT Properties has a clear legal right to performance of that duty
under the Zoning Ordinance.

      ANSWER 143.          The allegations contained in paragraph 143 are denied as

untrue.

       ALLEGATION 144. The Planning Commission and City Council’s obligation to use
the standards in Zoning Ordinance § 13.11 to determine whether to approve or deny DJT
Properties’ PUD Application and to make findings of fact based on those standards is not
discretionary.

      ANSWER 144.          Since Section 13.11 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement the allegations contained in paragraph 144 are denied as

untrue.

        ALLEGATION 145. The Court should declare that the Planning Commission and City
Council have violated the Zoning Ordinance by failing to apply the standards in Zoning
Ordinance § 13.11 to the PUD Application and failing to make findings of fact on each
criterion as to each Expanded Permitted Use prohibited in the Resolution.

      ANSWER 145.          Since Section 13.11 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 145 are denied as

untrue.




                                           37
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.89 Filed 03/01/21 Page 38 of 61




        ALLEGATION 146. The Court should also enter an order of mandamus compelling
the Planning Commission and City Council to apply the standards for PUD approval in Zoning
Ordinance § 13.11 to each Expanded Permitted Use requested in DJT Properties’ PUD
Application that was not allowed in the PUD Decision, and to make findings of fact on each
criterion with respect to those specific Expanded Permitted Uses. The Court should also
grant DJT Properties the further relief requested below.

       ANSWER 146.          Since Section 13.11 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Amended and Restated Development

Agreement as the Zoning Ordinance did not apply to the subject property in the same

manner it would apply to property that was not subject to those restrictions and

development agreement, the allegations contained in paragraph 146 are denied as

untrue.


                                    COUNT II
                 VIOLATION OF THE MICHIGAN ZONING ENABLING ACT

      ALLEGATION 147. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

       ANSWER 147.          The defendant incorporates by reference paragraphs 1

through 146 of its Answer.

      ALLEGATION 148. Michigan law authorizes local units of government to establish
and maintain a planned unit development district only in accordance with the terms of the
Michigan Zoning Enabling Act, MCL 125.3101, et seq. (“MZEA”).

       ANSWER 148.          Paragraph 148 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 148.

      ALLEGATION 149. Under the MZEA, local units of government in general must
always “insure that the land use or activity authorized shall be compatible with adjacent uses


                                             38
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.90 Filed 03/01/21 Page 39 of 61




of land, the natural environment, and the capacities of public services and facilities affected
by the land use.”

       ANSWER 149.           Paragraph 149 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 149.

       ALLEGATION 150. However, when it comes to zoning planning unit developments,
MZEA § 503 only authorizes the legislative body to establish planning unit development
zoning requirements that “permit flexibility in the regulation of land development,
encourage innovation in land use and variety in design, layout, and type of structures
constructed, achieve economy and efficiency in the use of land . . . encourage useful open
space, and provide better housing, employment, and shopping opportunities particularly
suited to the needs of the residents of this state.”

       ANSWER 150.           Paragraph 150 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 150.

         ALLEGATION 151. MZEA § 503 further requires that, “[w]ithin a land development
project designated as a planned unit development, regulations relating to the use of land,
including, but not limited to, permitted uses, lots sizes, setbacks, height limits, required
facilities, buffers, open space areas, and land use density, shall be determined in accordance
with the planned unit development regulations specified in the zoning ordinance.”

       ANSWER 151.           Paragraph 151 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 151.


                                              39
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.91 Filed 03/01/21 Page 40 of 61




       ALLEGATION 152. A zoning ordinance that does not comply with these
requirements is not valid because it is not authorized by the MZEA.

      ANSWER 152.          Paragraph 152 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant denies the legal contentions

contained in paragraph 152 as untrue.

       ALLEGATION 153. The Zoning Ordinance adopts the Legislature’s intent for PUDs
described in MZEA § 503, stating:

             It is the intent of this District to provide for flexibility in the
             regulation of land development; to encourage innovation in land
             use and variety in design, layout, and type of structures; to
             achieve economy and efficiency in the use of land, natural
             resources, energy, and the provision of public services and
             utilities; to encourage useful open space; and to create better
             living, working, and shopping environments. In order to
             accomplish these objectives, this Chapter permits the relaxation
             of the conventional requirements found in other Zoning
             Districts.

      ANSWER 153.          Paragraph 153 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant denies as untrue that the Zoning

Ordinance applies to the plaintiff’s request to revise the recorded deed restrictions

and the Amended and Restated Development Agreement in the same manner it would

apply to property that was not subject to those restrictions and development

agreement.

       ALLEGATION 154. The Zoning Ordinance provides that “[a]ny use permitted by
right or special approval in any District may be permitted within a PUD.”

      ANSWER 154.          Paragraph 154 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To



                                             40
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.92 Filed 03/01/21 Page 41 of 61




the extent a response is required, the defendant denies as untrue that the Zoning

Ordinance applies to the plaintiff’s request to revise the recorded deed restrictions

and the Amended and Restated Development Agreement in the same manner it would

apply to property that was not subject to those restrictions and development

agreement.

       ALLEGATION 155. The Zoning Ordinance includes qualifying conditions for
consideration in the PUD District, such as lot size, utility service, open space, and consistency
with the City’s General Development Plan.

       ANSWER 155.           Paragraph 155 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant denies as untrue that the Zoning

Ordinance applies to the plaintiff’s request to revise the recorded deed restrictions

and the Amended and Restated Development Agreement in the same manner it would

apply to property that was not subject to those restrictions and development

agreement.

       ALLEGATION 156. The Zoning Ordinance also provides that the PUD “shall be
approved” if it complies with specific standards, including satisfying the qualifying
conditions, that the uses are consistent with the City’s Master Plan, that the PUD is
compatible with surrounding uses of land, that it will not be injurious to public health,
welfare, and safety, and that it is consistent with the spirit and intent of the PUD District.

       ANSWER 156.           Paragraph 156 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant denies as untrue that the Zoning

Ordinance applies to the plaintiff’s request to revise the recorded deed restrictions

and the Amended and Restated Development Agreement in the same manner it would




                                               41
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.93 Filed 03/01/21 Page 42 of 61




apply to property that was not subject to those restrictions and development

agreement.

       ALLEGATION 157. The Zoning Ordinance establishes that the procedures and
standards for approving a major change to the PUD are the same procedures and standards
that govern an initial PUD request.

      ANSWER 157.         Paragraph 157 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant denies as untrue that the Zoning

Ordinance applies to the plaintiff’s request to revise the recorded deed restrictions

and the Amended and Restated Development Agreement in the same manner it would

apply to property that was not subject to those restrictions and development

agreement.

      ALLEGATION 158. The amendment to the Promenade PUD requested by DJT
Properties was considered to be a major change by the City of Rockford.

      ANSWER 158.         The allegations contained in paragraph 158 are denied as

untrue.

       ALLEGATION 159. The expanded uses are permitted as of right in all of the
remainder of downtown Rockford and satisfy every other lawful standard for approval in
the zoning Ordinance PUD provisions.

      ANSWER 159.         The allegations contained in paragraph 159 are denied as

untrue.

       ALLEGATION 160. The City’s prohibition of the Expanded Permitted Uses
requested by DJT Properties and its enforcement of the Promenade PUD do anything but
permit flexibility and encourage innovation, and are a violation of the above-noted
provisions of the MZEA.

      ANSWER 160.         The allegations contained in paragraph 160 are denied as

untrue.



                                          42
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.94 Filed 03/01/21 Page 43 of 61




       ALLEGATION 161. The Court should declare the Zoning Ordinance’s requirement
to enter into a PUD agreement unlawful and invalid, enjoin enforcement of the Promenade
PUD and the PUD Agreement on the Subject Property to the extent that they prohibit the
Expanded Permitted Uses, and grant DJT Properties the further relief requested below.

       ANSWER 161.          The allegations contained in paragraph 161 are denied as

untrue.


                                  COUNT III
                    VOID AND UNENFORCEABLE PUD AGREEMENT

      ALLEGATION 162. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

       ANSWER 162.          The defendant incorporates by reference paragraphs 1

through 161 of its Answer.

        ALLEGATION 163. Contracts founded on acts prohibited by a statute, or contracts
in violation of public policy, are void.

       ANSWER 163.          Paragraph 163 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 163.

      ALLEGATION 164. A local government only has those powers delegated to it by the
Michigan constitution and the Legislature.

       ANSWER 164.          Admitted.

        ALLEGATION 165. Local units of government have no powers to zone or impose
conditions on land use other than those authorized by the MZEA, and any land use regulation
that is not in compliance with the MZEA is unlawful and contrary to public policy.

       ANSWER 165.          The allegations contained in paragraph 165 are denied as

untrue.



                                            43
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.95 Filed 03/01/21 Page 44 of 61




       ALLEGATION 166. While the MZEA permits a property owner to “voluntarily offer
in writing . . . certain use[s] and development of the land as a condition to a rezoning,” it
expressly states that “a local unit of government shall not require a landowner to offer
conditions as a requirement for rezoning.” MCL 125.3405(5).

       ANSWER 166.           Paragraph 166 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 166.

       ALLEGATION 167. Zoning Ordinance § 13.12 unlawfully requires a PUD applicant
to enter into a PUD development agreement.

       ANSWER 167.           The allegations contained in paragraph 167 are denied as

untrue.

       ALLEGATION 168. Because it is not authorized by the MZEA, Zoning Ordinance §
13.12 is not a valid exercise of the City’s zoning authority or a valid condition of PUD zoning.

       ANSWER 168.           Paragraph 168 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 168.

       ALLEGATION 169. The City of Rockford has nevertheless unlawfully enforced that
requirement and the existing PUD Agreement against DJT Properties to circumvent its
mandatory obligation to apply the Zoning Ordinance standards to a major change to a PUD.

       ANSWER 169.           The allegations contained in paragraph 169 are denied as

untrue.

       ALLEGATION 170. Because the PUD Agreement coerced by the City is against
public policy, it is in violation of the MZEA, void ab initio, and unenforceable.



                                              44
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.96 Filed 03/01/21 Page 45 of 61




      ANSWER 170.          The allegations contained in paragraph 170 are denied as

untrue.

       ALLEGATION 171. The Court should declare that Zoning Ordinance § 13.12 is
unlawful and unenforceable, declare that the PUD Agreement is void and unenforceable,
enjoin the enforcement of Zoning Ordinance § 13.12 and the PUD Agreement, and grant DJT
Properties the further relief requested below.

      ANSWER 171.          The allegations contained in paragraph 171 are denied as

untrue.


                                  COUNT IV
                      UNENFORCEABLE RESTRICTIVE COVENANT

      ALLEGATION 172. DJT Properties realleges and incorporates the preceding
paragraphs as if fully stated herein.

      ANSWER 172.          The defendant incorporates by reference paragraphs 1

through 171 of its Answer.

       ALLEGATION 173. The PUD Agreement is not a restrictive covenant but rather a
development agreement entered pursuant to a Zoning Ordinance requirement for PUD
zoning.

      ANSWER 173.          The allegations contained in paragraph 173 are denied as

untrue.

       ALLEGATION 174. However, to the extent that it is deemed a restrictive covenant,
it should be deemed terminated or unenforceable as a result of the change in conditions in
the uses and circumstances surrounding the Subject Property.

      ANSWER 174.          The allegations contained in paragraph 174 are denied as

untrue.

      ALLEGATION 175. Under Michigan common law, a change in the conditions of a
neighborhood can warrant a court terminating a restrictive covenant or deeming it
unenforceable.




                                           45
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.97 Filed 03/01/21 Page 46 of 61




       ANSWER 175.           Paragraph 175 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant denies the legal contentions

contained in paragraph 175 as untrue.

       ALLEGATION 176. The parking lot’s change in ownership and change in use as a
public parking lot for the Brewery’s customers, the White Pine Trail users, the Rogue River
kayak and canoe users, and the other downtown businesses is a change in the adjacent land
uses that frustrates the original purpose of restricting the Subject Property to “destination”
businesses, as it leaves no dedicated space for those who would be drawn to the location by
those businesses.

       ANSWER 176.           The allegations contained in paragraph 176 are denied as

untrue.

      ALLEGATION 177. In light of these changed conditions, the restrictions on uses in
the PUD Agreement are obsolete and fail to fulfill the original intent of the PUD Agreement.

       ANSWER 177.           The allegations contained in paragraph 177 are denied as

untrue.

         ALLEGATION 178. The Court should declare that the PUD Agreement, to the extent
it is a restrictive covenant, is terminated or is no longer enforceable and grant DJT Properties
the further relief requested below.

       ANSWER 178.           The allegations contained in paragraph 178 are denied as

untrue.


                                      COUNT V
                            EQUAL PROTECTION – AS APPLIED

      ALLEGATION 179. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

       ANSWER 179.           The defendant incorporates paragraphs 1 through 178 of

its Answer.




                                              46
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.98 Filed 03/01/21 Page 47 of 61




       ALLEGATION 180. The United States Constitution guarantees that no person shall
be denied the equal protection of the laws. US Const, Am XIV.

       ANSWER 180.           Paragraph 180 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 180.

       ALLEGATION 181. The equal protection clauses require all persons, including
corporations and other business entities, who are similarly situated to be treated alike by
their governments.

       ANSWER 181.           Paragraph 181 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 181.

        ALLEGATION 182. The City’s denial of DJT Properties’ Application for the
Expanded Permitted Uses while allowing such uses as of right in the remainder of downtown
is unlawful discrimination, as it is not based on rational distinctions that reasonably advance
a legitimate governmental interest, is arbitrary and capricious, and is improperly motivated
by animus toward DJT Properties and its agents.

       ANSWER 182.           The allegations contained in paragraph 182 are denied as

untrue.

        ALLEGATION 183. The actions of the city violate DJT Properties’ equal-protection
rights and, therefore, violate the United States Constitution and the Federal Civil Rights Act,
42 USC 1983.

       ANSWER 183.           The allegations contained in paragraph 183 are denied as

untrue.




                                              47
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.99 Filed 03/01/21 Page 48 of 61




      ALLEGATION 184. The Zoning Ordinance only permits amendment to an approved
PUD Agreement under specific circumstances. Zoning Ordinance § 13.13.

      ANSWER 184.          Since Section 13.13 does not apply to the plaintiff’s request

to revise the recorded deed restrictions and the Revised and Restated Development

Agreement, the allegations contained in paragraph 184 are denied as untrue.

       ALLEGATION 185. The Board of Zoning Appeals has no authority to hear any
variance request or waive any requirements related to a PUD. Zoning Ordinance § 13.10(E).

      ANSWER 185.          It is denied as untrue that Section 13.10(E) applies to the

plaintiff’s request to revise the recorded deed restrictions and the Amended and

Restated Development Agreement. It is admitted the Board of Zoning Appeals has no

authority to hear an appeal regarding the plaintiff’s request to revise the recorded

deed restrictions and the Revised and Restated Development Agreement.

       ALLEGATION 186. DJT Properties has complied with all of the submission
requirements of an original PUD Application.

      ANSWER 186.          It is denied as untrue that the PUD application process

applies to the plaintiff’s request to revise the recorded deed restrictions and the

Revised and Restated Development Agreement.

        ALLEGATION 187. Since the Zoning Ordinance precludes the Board of Zoning
Appeals from hearing any variance request or waiving any requirements related to PUDs,
DJT Properties has exhausted its administrative remedies; thus, the actions of the City in
violating DJT Properties’ constitutional rights are ripe for review.

      ANSWER 187.          Paragraph 187 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 187.



                                           48
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.100 Filed 03/01/21 Page 49 of 61




       ALLEGATION 188. This equal-protection violation should be remedied by
invalidating the unconstitutional PUD Decision, Promenade PUD, and PUD Agreement, and
by granting DJT Properties the further relief requested below.

      ANSWER 188.          In that here has been no equal protection violation, the

allegations contained in paragraph 188 are denied as untrue and the plaintiff should

be denied any relief.


                                   COUNT VI
                  VIOLATION OF THE DORMANT COMMERCE CLAUSE

      ALLEGATION 189. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

      ANSWER 189.          The defendant incorporates by reference paragraphs 1

through 188 of its Answer.

       ALLEGATION 190. The Dormant Commerce Clause of the United States
Constitution prohibits Michigan and other states from discriminating against interstate
commerce. US Const, art I, § 8.

      ANSWER 190.          Paragraph 190 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 190.

        ALLEGATION 191. The PUD Agreement, as amended, which embodies the use
restrictions of the Promenade PUD, explicitly states that the Subject Property shall not
include “national submarine sandwich franchises,” “national fast-food hamburger chains,” or
“mass-marketed” bakeries similar to Dunkin’ Donuts.

      ANSWER 191.          It is denied as untrue paragraph 191 accurately states the

use restrictions that apply to the property. In further answer the defendant states that

the Amended and Restated Development Agreement permits uses on the first floor to



                                            49
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.101 Filed 03/01/21 Page 50 of 61




include “sit down” restaurants regardless of whether they are based in the State of

Michigan or another State; specialty food retailers, specialty grocery retailers, and

delis or coffee shops, regardless of whether they are based in the State of Michigan or

another State. In further answer the defendants state the Amended and Restated

Development Agreement identifies fast food restaurants as a type of use that would

not be allowed, regardless of whether it was based in the State of Michigan or another

State.

       ALLEGATION 192. In its Application for Expanded Permitted Uses, DJT Properties
requested that the City allow a “fast causal” restaurant in the Promenade, similar to Panera
Bread.

         ANSWER 192.        It is admitted that plaintiff requested that a “fast casual”

restaurant similar to Panera Bread be allowed in its application to revise the recorded

deed restrictions and the Amended and Restated Development Agreement.

      ALLEGATION 193. The city Council, in making the PUD Decision, voiced its
opposition to allowing national chain restaurants into downtown Rockford. Specifically, a
commissioner stated “national food is not the right thing for Rockford.”

         ANSWER 193.        The allegations contained in paragraph 193 are denied as

untrue.

        ALLEGATION 194. The PUD Decision, Promenade PUD, and PUD Agreement, on
their face and as applied, violate the Dormant Commerce Clause by discriminating against
interstate commerce in violation of the United States Constitution and Federal Civil Rights
Act, 42 USC 1983.

         ANSWER 194.        The allegations contained in paragraph 194 are denied as

untrue.

      ALLEGATION 195. The Court should declare that the PUD Decision, promenade
PUD, and PUD Agreement are unconstitutional, enjoin the enforcement of the Promenade
PUD and PUD Agreement, and grant DJT properties the further relief requested below.




                                            50
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.102 Filed 03/01/21 Page 51 of 61




       ANSWER 195.          In that here has been no unconstitutional action, the

allegations contained in paragraph 195 are denied as untrue and the plaintiff should

be denied any relief.


                                     COUNT VII
                        SUBSTANTIVE DUE PROCESS – AS APPLIED

      ALLEGATION 196. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

       ANSWER 196.          The defendant incorporates by reference paragraphs 1

through 195 of its Answer.

        ALLEGATION 197. The Due Process Clauses of the Michigan Constitution and
United States Constitution protect the rights of persons, including corporations and other
business entities, from deprivation of the hands of arbitrary and capricious government
action.

       ANSWER 197.          Paragraph 197 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 197.

       ALLEGATION 198. The Promenade PUD and PUD Agreement are not reasonably
related to public health, safety, welfare, or any other legitimate government interest.

       ANSWER 198.          The allegations contained in paragraph 198 are denied as

untrue.

       ALLEGATION 199. The Promenade PUD and PUD Agreement, as applied to the
Subject Property, constitute an arbitrary and capricious exclusion of legitimate land uses by
prohibiting the Expanded Permitted Uses on an isolated parcel in a commercial downtown
area where such uses are otherwise allowed.




                                             51
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.103 Filed 03/01/21 Page 52 of 61




       ANSWER 199.          The allegations contained in paragraph 199 are denied as

untrue.

       ALLEGATION 200. The City’s PUD Agreement and PUD Decision, as applied to the
Subject Property, violate DJT Properties’ substantive due process rights under the Michigan
Constitution, the United States Constitution, and the Federal Civil Rights Act, 42 USC 1983.

       ANSWER 200.          The allegations contained in paragraph 200 are denied as

untrue.

      ALLEGATION 201. The Court should declare that the PUD Decision, Promenade
PUD, and PUD Agreement are unconstitutional, enjoin enforcement of the Promenade PUD
and PUD Agreement, and grant DJT Properties the further relief requested below.

       ANSWER 201.          In that here has been no unconstitutional action, the

allegations contained in paragraph 201 are denied as untrue and the plaintiff should

be denied any relief.


                                    COUNT VIII
                              PROCEDURAL DUE PROCESS

      ALLEGATION 202. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

       ANSWER 202.          The defendant incorporates by reference paragraphs 1

through 201 of its Answer.

       ALLEGATION 203. The Michigan Constitution and United States Constitution
require constitutionally sufficient procedure to ensure fundamental fairness and preclude
the government from depriving a person of liberty or property without due process of law.

       ANSWER 203.          Paragraph 203 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 203.


                                            52
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.104 Filed 03/01/21 Page 53 of 61




       ALLEGATION 204. This procedural due process protects an individual with a
protected property interest by ensuring that there is a meaningful opportunity to be heard
by an impartial decision maker.

       ANSWER 204.          Paragraph 204 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 204.

      ALLEGATION 205. In allowing Mr. Rasmussen’s participation in the Planning
Commission’s decision-making despite his obvious conflicts and bias, the City deprived DJT
Properties of an impartial decision maker in a proceeding that affects DJT Properties’
property rights.

       ANSWER 205.          The allegations contained in paragraph 205 are denied as

untrue.

       ALLEGATION 206. In doing so, the City thus deprived DJT Properties of its property
rights without due process of law in violation of the due process clauses of the United States
Constitution and the Michigan Constitution, and the Federal civil Rights Act, 42 USC 1983.

       ANSWER 206.          The allegations contained in paragraph 206 are denied as

untrue.

        ALLEGATION 207. The Court should declare the PUD Decision unconstitutional,
enjoin the enforcement of the Promenade PUD and PUD Agreement, which are being
enforced pursuant to an unconstitutional decision, and grant DJT Properties the further
relief requested below.

       ANSWER 207.          In that here has been no unconstitutional action, the

allegations contained in paragraph 207 are denied as untrue and the plaintiff should

be denied any relief.


                                    COUNT IX
                        TAKING WITHOUT JUST COMPENSATION



                                             53
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.105 Filed 03/01/21 Page 54 of 61




      ALLEGATION 208. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

      ANSWER 208.          The defendant incorporates by reference paragraphs 1

through 207 of its Answer.

       ALLEGATION 209. The Michigan Constitution guarantees that “[p]rivate property
shall not be taken for public use without just compensation therefore being first made or
secured in a manner prescribed by law.” Const 1963, art 10, § 2.

      ANSWER 209.          Paragraph 209 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 209.

       ALLEGATION 210. The United States Constitution guarantees that private property
shall not be taken for public use, without just compensation. US Const, Am V.

      ANSWER 210.          Paragraph 210 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 210.

       ALLEGATION 211. If (1) the character of the governmental action is such that the
aggrieved property owner is singled out to pay for the public good, (2) the land use
regulation has interfered with the property owner’s reasonable investment-backed
expectations, and (3) the land has suffered a severe diminution in value, then the
government regulation amounts to a regulatory taking and the property owner must receive
just compensation.

      ANSWER 211.          Paragraph 211 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information


                                           54
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.106 Filed 03/01/21 Page 55 of 61




sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 211.

        ALLEGATION 212. The PUD Decision, Promenade PUD, and PUD Agreement
impose such unique and exacting control over the Subject Property that they essentially
single out DJT Properties to subsidize the City’s objective of furnishing a destination business
for the sake of the rest of the City’s downtown businesses at DTJ Properties’ expense.

       ANSWER 212.           The allegations contained in paragraph 212 are denied as

untrue. In further answer the defendant states that plaintiff was fully aware of the

restrictions contained in the recorded deed restrictions and the Amended and

Restated Development Agreement when it purchased the property and the City has

not placed any further restrictions on the property since the plaintiff purchased it.

        ALLEGATION 213. The PUD Decision, Promenade PUD, and PUD Agreement, as
applied to DJT Properties, interfere with DJT Properties’ reasonable investment-backed
expectations of making a profit by leasing out the various tenant spaces. Mr. Trierweiler
would not have purchased the space without an expectation that he could make a profit. This
profit expectation has been thwarted by the City’s refusal to allow any economically viable
businesses on the first floor of the Subject Property.

       ANSWER 213.           The allegations contained in paragraph 213 are denied as

untrue. In further answer the defendant states that plaintiff was fully aware of the

restrictions contained in the recorded deed restrictions and the Amended and

Restated Development Agreement when it purchased the property and the City has

not placed any further restrictions on the property since the plaintiff purchased it. It

is further denied as untrue that the City is obligated to guarantee that plaintiff makes

a profit from the use of the property.

      ALLEGATION 214. The land has suffered a severe diminution in value as a result of
the PUD Decision, Promenade PUD, and PUD Agreement.

       ANSWER 214.           The allegations contained in paragraph 214 are denied as

untrue. In further answer the defendant states that plaintiff was fully aware of the


                                              55
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.107 Filed 03/01/21 Page 56 of 61




restrictions contained in the recorded deed restrictions and the Amended and

Restated Development Agreement when it purchased the property and the City has

not placed any further restrictions on the property since the plaintiff purchased it.

       ALLEGATION 215. Collectively, the PUD Decision, Promenade PUD, and PUD
Agreement amount to a regulatory taking in violation of the Michigan Constitution, the
United States Constitution, and the Federal Civil Rights Act, 42 USC 1983.

      ANSWER 215.          The allegations contained in paragraph 215 are denied as

untrue.

      ALLEGATION 216.      DJT Properties has been damaged in an amount greater than
$25,000.

      ANSWER 216.          The defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 216.

                                    COUNT X
                             UNLAWFULLY EXCESSIVE FEES

      ALLEGATION 217. DJT Properties incorporates and realleges the preceding
paragraphs as if fully restated herein.

      ANSWER 217.          The defendant incorporates by reference paragraphs 1

through 216 of its Answer.

       ALLEGATION 218. The MZEA authorizes a local unit of government to impose fees
that are reasonable. MCL 125.3406(1).

      ANSWER 218.          Paragraph 218 does not contain properly pled allegations

of fact but contains improper legal contentions to which no response is required. To

the extent a response is required, the defendant is without knowledge or information

sufficient to form a belief as to the truth of the legal contentions contained in

paragraph 218.

      ALLEGATION 219. The City’s assessment of its legal and professional costs on DJT
Properties is unlawful because the fees are unreasonable.


                                           56
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.108 Filed 03/01/21 Page 57 of 61




       ANSWER 219.          The allegations contained in paragraph 219 are denied as

untrue.

       ALLEGATION 220. DJT Properties’ application for Expanded Permitted Uses
includes requests for uses already permitted as of right in downtown. The City is only
considering whether it will permit uses of the Subject Property that are already permitted
across the street from the Promenade.

       ANSWER 220.          The allegations contained in paragraph 220 are denied as

untrue. The plaintiff’s application was to revise. the restrictions contained in the

recorded deed restrictions and the Amended and Restated Development Agreement.

       ALLEGATION 221. The legal fees the City charged DJT Properties are unreasonable
and unlawful because rather than being related to the consideration of the application, they
are instead related to the solicitation of advice regarding how to run meetings and interpret
its Own Zoning Ordinances.

       ANSWER 221.          The allegations contained in paragraph 221 are denied as

untrue.

       ALLEGATION 222. The planning-consultant fees that the City charged were
unreasonable and unlawful because they were frivolous and unrelated to the City’s decision;
the City did not actually use, and demonstrated that it had no intention of using, the
information, advice, and recommendations of its own planning consultant.

       ANSWER 222.          The allegations contained in paragraph 222 are denied as

untrue.

      ALLEGATION 223. In light of the relatively simple nature of the case and the
numerous fees assessed that were unrelated to the application, the fees were excessive and
unreasonable and therefore not permitted under the MZEA.

       ANSWER 223.          The allegations contained in paragraph 223 are denied as

untrue.

       ALLEGATION 224. The Court should order the City to return to DJT Properties the
amount of fees paid in excess of a reasonable charge, and it should also grant DJT Properties
the further relief requested below.



                                             57
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.109 Filed 03/01/21 Page 58 of 61




       ANSWER 224.             It is denied as untrue that plaintiff is entitled to any relief.

       WHEREFORE, for the foregoing reasons, the defendants, CITY OF ROCKFORD, CITY

OF ROCKFORD PLANNING COMMISSION, and the CITY OF ROCKFORD CITY COUNCIL,

respectfully request this Honorable Court enter judgment of no cause of action in their favor

and costs as allowed by law.

                                             Respectfully submitted,

DATED: March 1, 2021                         PLUNKETT COONEY


                                             BY:___/s/Michael S. Bogren__________
                                                    Michael S. Bogren (P34835)
                                                    Attorney for Defendants

                                             BUSINESS ADDRESS:
                                             333 Bridge Street, NW., Suite 530
                                             Grand Rapids, Michigan 49504
                                             Direct Dial: 269/226-8822
                                             mbogren@plunkettcooney.com


                                   AFFIRMATIVE DEFENSES

       NOW COME defendants, CITY OF ROCKFORD, CITY OF ROCKFORD PLANNING

COMMISSION, and the CITY OF ROCKFORD CITY COUNCIL, by and through their attorneys,

PLUNKETT COONEY, and raise the following Affirmative Defenses to the Plaintiff’s

Complaint:

       1.     The plaintiff lacks standing as it had full knowledge of the restrictions on the

use of the property at the time it purchased the property.

       2.     The plaintiff cannot demonstrate interference with investment backed

expectations as the plaintiff was fully aware of the restrictions on the use of the property

when it purchased the property.



                                               58
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.110 Filed 03/01/21 Page 59 of 61




       3.     The plaintiff has no protected property interest in obtaining discretionary

revisions to the recorded deed restrictions and the Amended and Restated Development

Agreement.

       4.     In the absence of a protected property interest the plaintiff cannot maintain a

procedural or substantive due process claim.

       5.     The plaintiff has failed to identify any similarly situated person or entity

receiving different treatment in order to sustain an equal protection claim.

       6.     The plaintiff’s procedural due process claim fails as the plaintiff cannot prove

the absence of an adequate state remedy.

       7.     The City’s decision to grant limited additional uses to property is neither

arbitrary nor capricious.

       8.     The plaintiff’s Dormant Commerce Clause claim fails as the Amended and

Restated Development Agreement does not discriminate on its face against interstate

commerce.

       9.     The plaintiff’s Dormant Commerce Clause claim fails as the Amended and

Restated Development Agreement does not favor in-state economic interests over out-of-

state economic interests.

       10.    The plaintiff’s Dormant Commerce Clause claim fails as the Amended and

Restated Development Agreement applies equally to in-state and out-of-state businesses.

       11.    The plaintiff has failed to join all necessary parties under Fed. R. Civ. P. 19(a).

       12.    The City of Rockford City Council and the City of Rockford Planning

Commission are not separate legal entities capable of being sued.




                                              59
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.111 Filed 03/01/21 Page 60 of 61




       13.      There is no implied damages claim for an alleged violation of the Michigan

Constitution.

       14.      One or more of the plaintiff’s claims may be barred by the statute of frauds.



                                            Respectfully submitted,

DATED: March 1, 2021                        PLUNKETT COONEY


                                            BY:___/s/Michael S. Bogren_____________
                                                   Michael S. Bogren (P34835)
                                                   Attorney for Defendants

                                            BUSINESS ADDRESS:
                                            333 Bridge Street, NW., Suite 530
                                            Grand Rapids, Michigan 49504
                                            Direct Dial: 269/226-8822
                                            mbogren@plunkettcooney.com




                                               60
Case 1:21-cv-00182-JTN-RSK ECF No. 4, PageID.112 Filed 03/01/21 Page 61 of 61




                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN

DJT PROPERTIES, LLC, a Michigan limited
Liability company,
                                                        Case No. 1:21-cv-00182
        Plaintiff,
                                                        HON. JANET T. NEFF

v.

CITY OF ROCKFORD, a Michigan municipal
Corporation, the CITY OF ROCKFORD
PLANNING COMMISSION, and the CITY
OF ROCKFORD CITY COUNCIL,

        Defendants.
____________________________________________________________________/

                                           JURY DEMAND

        NOW COME the defendants CITY OF ROCKFORD, CITY OF ROCKFORD PLANNING

COMMISSION, and the CITY OF ROCKFORD CITY COUNCIL, by and through their attorneys,

PLUNKETT COONEY, and hereby demand a trial by jury in the above matter.

                                                Respectfully submitted,

DATED: March 1, 2021                            PLUNKETT COONEY


                                                BY:____/s/Michael S. Bogren_____________
                                                       Michael S. Bogren (P34835)
                                                       Attorney for Defendants

                                                BUSINESS ADDRESS:
                                                333 Bridge Street, NW., Suite 530
                                                Grand Rapids, Michigan 49504
                                                Direct Dial: 269/226-8822
                                                mbogren@plunkettcooney.com



Open.00560.10842.25835505-1




                                                  61
